Case 3:17-cv-00387-AJB-JLB Document 66 Filed 04/12/19 PageID.546 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                      FILED
                           FOR THE NINTH CIRCUIT                        APR 12 2019
                                                                    MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
GAVIN B. DAVIS,                                No.   18-56168

                Plaintiff-Appellant,           D.C. No.
                                               3:17-cv-00387-AJB-JLB
  v.                                           Southern District of California,
                                               San Diego
JASON M. ADLER; et al.,
                                               ORDER
                Defendants-Appellees.

Before: LEAVY and HURWITZ, Circuit Judges.

       Appellant has filed a combined motion for reconsideration and motion for

reconsideration en banc of the court’s December 19, 2018 order.

       The motion for reconsideration is denied and the motion for reconsideration

en banc is denied on behalf of the court (Docket Entry Nos. 25, 26). See 9th Cir.

R. 27-10; 9th Cir. Gen. Ord. 6.11.

       Briefing is complete.




DA/Pro Se
